Appeal and cross appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered June 14, 2007 in proceedings pursuant to RPTL article 7. The order and judgment, among other things, granted five of the petitions challenging the real property tax assessments with respect to one parcel of property.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs. Present—Scudder, P.J., Hurlbutt, Centra, Fahey and Peradotto, JJ.